ALLOWABILITY NOTICE

EXAMINER COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.


ALLOWED CLAIMS
Claims 1, 2, and 4-21 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a vascular access assembly comprising first and second tubular conduits and an expandable stent graft coupled to the second tubular conduit adjacent a peripheral end thereof.  The stent graft comprises a first branch configured to couple to an artery, vein, or arteriovenous graft and a second branch coupled to the second tubular conduit.  The vascular access assembly is implanted in the patient such that the first tubular conduit is configured to couple to a central end of 
Specifically, the stent graft comprises a restraint comprising a pull string coupled to filaments surrounding the expandable stent graft in a compressed state, such that the stent graft transitions from a compressed state to an expanded state when the pull string is pulled to remove the restraint.  This limitation is not taught or suggested by the prior art.
The closest prior art is Cully (cited previously), which teaches a pull tab that is designed to remove a tubular sheath 54 from a stent (Figures 10A-10D).  However, Cully’s sheath cannot reasonably be interpreted as a string that is coupled to filaments surrounding the expandable stent.  It is unclear why one of ordinary skill in the art would have been motivated to modify Cully’s removable sheath with a pull string coupled to filaments on the stent that causes the stent to expand upon removal. 
Cully also does not teach that the stent comprises first and second branches, or that the implantation method comprises the step of sealing an insertion site with a collar disposed around the periphery of the stent graft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.